This case was affirmed at a former day of this term. In appellant's motion for a rehearing he calls our attention to the fact that there is no proof that prohibition is in force in Sabine County. Originally this was not called to our attention, but appellant apparently relied on the fact that in his opinion the evidence did not show with sufficient certainty that appellant was the person who made the sale of the whisky. Now, in this motion he relies solely on the fact that there is no showing in the record that prohibition was ever adopted in Sabine County, and in this contention the record before us supports him. Evidently this proof must have been made or admitted on the trial of the case, for the court in his charge instructs the jury thatprohibition is in force in the county, and there is no complaint of the court's charge so instructing the jury, and if this was an open question, where the court so instructed the jury, and there was no contest over this fact in the trial of the case, individually the writer would be inclined to hold that an assignment that "the evidence did not support the verdict," and this was the only way the matter was called to the attention of the trial court, and no objection being reserved to the court instructing the jury that prohibition was in force, would not bring this question before us for review properly. However, in an unbroken line of decisions this court has held that if the statement of facts does not show that prohibition has been legally adopted, the case must be reversed, and in obedience to the law as thus laid down, the motion for rehearing is granted, and the judgment is reversed and the cause remanded. It seems strange to us the county attorneys will labor so industriously to secure a conviction and then through a careless preparation of the record on appeal leave out matters proven that are essential to the verdict being sustained.
The motion for rehearing is granted, and judgment is reversed and cause remanded.
Reversed and remanded.